Terminal Disclaimer
The terminal disclaimer filed on 12/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,179,009 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the overall claimed invention of a needleless transseptal device assembly, comprising: a guidewire having an outer diameter that is substantially housed and axially movable within a dilator, the guidewire comprising a flexible proximal section and a flexible distal section that comprises an end surface region having rotatable, needleless septal issue cutting elements and a blunt, substantially planar distal end surface normal to the primary axis of the guidewire, wherein the distal section is configured to initiate, and complete, cutting of septal tissue to form a septal access hole with a diameter substantially equivalent to the outer diameter of the guidewire, and wherein the distal section of the guidewire forms a J-shape only when the entirety of the distal section is advanced outside of the dilator; and in combination with other structural limitations of the independent claim. The closet available prior art of Noriega et al. 7628763 and Kurth et al. US 2009/0105654 A1 fail to teach at least a blunt, substantially planar distal and surface normal to the primary axis of the guidewire and wherein the distal section of the guidewire forms a J-shape only when the entirety of the distal section is advanced outside of the dilator..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771